Exhibit 10.4

DATED JULY 6, 2010

BETWEEN

VALENCIA DRILLING CORPORATION

and

VANTAGE DRILLING COMPANY

 

 

CALL OPTION AGREEMENT

 

 



--------------------------------------------------------------------------------

THIS CALL OPTION AGREEMENT is dated July 6, 2010

PARTIES

 

(1)

VALENCIA DRILLING CORPORATION, a corporation organised under the laws of the
Marshall Islands having its registered office at Trust Company Complex, Ajeltake
Road, Ajeltake Island Majuro, Marshall Islands, MH 96960 (the “Buyer”).

 

(2)

VANTAGE DRILLING COMPANY, an exempted company incorporated with limited
liability under the laws of the Cayman Islands whose registered office is at PO
Box 309, Ugland House, Grand Cayman, KY1-1104, Cayman Islands (the “Seller”).

BACKGROUND RECITALS

 

(A)

The Seller is the legal and beneficial owner of the Option Shares and has agreed
to enter into a call option in favour of the Buyer on the terms of this
Agreement.

 

(B)

The Company is incorporated with limited liability under the laws of the Cayman
Islands and its registered office is at PO Box 309, Ugland House, Grand Cayman,
KY1-1104, Cayman Islands.

 

(C)

This Call Option Agreement has been executed concurrently with the completion
and closing of the Share Sale and Purchase Agreement dated as of July 6, 2010,
between F3 Captial and Seller.

AGREED TERMS. For good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 

1

INTERPRETATION

 

1.1

The definitions and rules of interpretation in this clause 1 apply in this
Agreement.

Agreement: means this Call Option Agreement dated as of July 6, 2010, between
Seller and Buyer.

Builder: means Daewoo Shipbuilding and Marine Engineering Co. Ltd.

Business Day: a day (other than a Saturday, Sunday or public or national
holiday) when banks in London, UK and Houston, Texas are open for business.

Company: Vantage Deepwater Company, an exempted company incorporated with
limited liability under the laws of the Cayman Islands whose registered office
is at PO Box 309, Ugland House, Grand Cayman, KY1-1104, Cayman Islands.

Completion: the completion of the exercise of the Option and the sale of the
Option Shares, including the payment of all required consideration and the
delivery of the certificates evidencing the Option Shares, all as described in
clause 6.



--------------------------------------------------------------------------------

Consideration: the purchase price for the Option Shares payable by the Buyer on
Completion as set out in clause 5.

Construction Management Agreement: Agreement to Perform Construction Management
Services in respect of drillship with hull number 3602 between Valencia and
Titanium Explorer Company.

Drilling Contract: the drilling contract dated 4 February 2009 between Petrobras
Venezuela Investments & Services B.V. and the Company in respect of drilling
services to be performed by the Vessel.

Escrow Agent: JP Morgan Chase Bank N.A.

Escrow Agreement: the escrow agreement in respect of the Option Shares, to be
entered into on the date of this Agreement in the form set out in the Schedule.

Exercise Notice: the written notice given by the Buyer in accordance with clause
4.1.

Lapse Date: a date to be ascertained by taking the date of scheduled delivery of
the Vessel by the Builder (the “Delivery Date”) and working back from the
Delivery Date for a period that is equal to the period of time between Seller
obtaining financing for Hull 3601 and the delivery of Hull 3601 by the Builder.

Management Agreement: the management agreement dated March 2009 between Valencia
and the Company pursuant to which the Company agreed to operate the Vessel on
behalf of Valencia Drilling Corporation.

Option: the option granted in favour of the Buyer by the Seller pursuant to
clause 2.

Option Shares: the one registered share of US$1.00 in the capital of the Company
legally and beneficially owned by the Seller and any other shares, stock or
securities referred to in clause 7.

Parties: means Seller and Buyer.

Performance Guarantee: means the guarantee given by Seller as required under the
terms of the Drilling Contract.

Reorganisation: in relation to the Company, any issue by way of capitalisation
of profits or reserves or by way of rights and any consolidation or sub-division
or reduction of capital or capital dividend or other reconstruction or
adjustment relating to the equity share capital (or any shares, stock or
securities derived therefrom) and any other amalgamation, arrangement,
reconstruction or compromise affecting the share capital (or any shares, stock
or securities derived therefrom).

 

2



--------------------------------------------------------------------------------

Substantial Financing: committed debt financing provided to Buyer by a bank or
other financial institution not affiliated with Seller or Buyer, in an amount
exceeding the difference between (a) US$125,000,000 and (b) the amount that
Buyer has paid towards or associated with the construction of the Vessel
(including any equity payments made to the Builder, any payments made in respect
of equipment for the Vessel, any payments made pursuant to the Construction
Management Agreement, any miscellaneous overhead costs and expenses associated
with the construction of the Vessel – such miscellaneous overhead costs and
expenses not to cumulatively total more that US$1,000,000 – and any other direct
or indirect costs associated with the construction of the Vessel), for the
purpose of constructing and outfitting the Vessel.

Valencia: Valencia Drilling Corporation, a Marshall Islands corporation.

Vessel: the ultra deepwater drillship known as the “Dragon Quest” with the
builder’s hull number 3602

 

1.2

Clause, schedule and paragraph headings shall not affect the interpretation of
this Agreement.

 

1.3

A person includes a natural person, corporate or unincorporated body (whether or
not having separate legal personality), partnership (limited or general),
limited liability company, business trust or association.

 

1.4

The schedules form part of this Agreement and shall have effect as if set out in
full in the body of this Agreement and any reference to this Agreement includes
the schedules.

 

1.5

References to clauses and schedules are to the clauses and schedules of this
Agreement; references to paragraphs are to paragraphs of the relevant schedule.

 

1.6

A reference to one gender shall include a reference to the other genders.

 

1.7

Words in the singular shall include the plural and vice versa.

 

1.8

A reference to a statute or statutory provision is a reference to it as it is in
force for the time being, taking account of any amendment, extension or
re-enactment and includes any subordinate legislation for the time being in
force made under it.

 

1.9

Writing or written includes faxes but not e-mail.

 

1.10

Where the words include(s), including or in particular are used in this
Agreement, they are deemed to have the words “without limitation” following
them. The words other and otherwise are illustrative and shall not limit the
sense of the words preceding them.

 

3



--------------------------------------------------------------------------------

1.11

Any obligation in this Agreement on a person not to do something includes an
obligation not to agree or allow that thing to be done.

 

2

GRANT OF THE OPTION

 

2.1

In consideration of the payment of US$1.00 by the Buyer to the Seller (receipt
of which is hereby acknowledged by the Seller), the Seller grants to the Buyer
an option to purchase all of the Option Shares on the terms set out in this
Agreement.

 

2.2

The Option Shares shall be sold with full title guarantee free from all liens,
charges and encumbrances and with all rights attached to them at the date of
Completion.

 

3

OPTION PERIOD

 

3.1

The Option may be exercised on the earlier to occur of (i) the Vessel
construction has been completed and outfitted with all equipment necessary for
its performance of the Drilling Contract, and the Vessel has been delivered to
Valencia, all as evidenced by a Certificate of Acceptance delivered to Seller,
and (ii) a Substantial Financing being executed (with the Parties acknowledging
hereby that Completion will be effected concurrently with the draw down by the
Buyer of the proceeds of a Substantial Financing); provided, however, that in
order to exercise the Option in accordance with this Section 3.1, all amounts
due and owing (including without limitation fees, expenses and pre-funding
requirements) by Buyer or any of Buyer’s affiliates to Seller or any of Seller’s
affiliates in respect of any agreement between such parties pertaining to the
Vessel, including without limitation the Management Agreement and the
Construction Management Agreement, must have first been paid and satisfied in
full. To the extent the Option has not previously been exercised by Buyer, if
(a) the Option is otherwise not exercised on or before the Lapse Date, (b) a
default or event of default arising from the act or omission of Valencia occurs
under any agreement, including any loan or credit agreement, security agreement,
ship mortgage, fleet mortgage or other agreement pertaining to the financing of
the Vessel, and it remains uncured for 30 days, (c) a default or event of
default arising from the act or omission of Valencia occurs under any agreement
between the Builder and Valencia (or any affiliate thereof) pertaining to the
construction of the Vessel in relation to payment or which will delay the
contractual delivery date of the Vessel, and it remains uncured for 30 days, or
(d) demand is made for payment under the Performance Guarantee in respect of a
breach caused by Valencia, then the Option shall terminate and be without
further force or effect as of the date any of the foregoing events described in
clauses (a) through (d) first occurred, and the Escrow Agreement shall be deemed
terminated at the request of both Seller and Buyer.

 

3.2

For the purposes of clause 3.1, the date of exercise of the Option is the date
on which the Buyer serves the Exercise Notice on the Seller and not the date on
which the Seller is deemed to receive the Exercise Notice in accordance with
clause 16.

 

4



--------------------------------------------------------------------------------

3.3

Upon the execution hereof, (i) the Seller and the Buyer shall execute and
deliver to the Escrow Agent the Escrow Agreement, (ii) Seller and Buyer shall
each pay when due from time to time for the duration of the Escrow Agreement 50%
of the escrow fees, and (iii) Seller shall deposit the Option Shares with the
Escrow Agent pursuant to the Escrow Agreement.

 

4

EXERCISE

 

4.1

The Option shall be exercised only by the Buyer giving the Seller an Exercise
Notice in accordance with clause 16, but subject to clause 3.1, which provides
conditions precedent to the exercise of the Option. The Exercise Notice, to be
effective, must:

 

  4.1.1

state the date on which the Exercise Notice is given;

 

  4.1.2

provide a statement to the effect that the Buyer is exercising the Option;

 

  4.1.3

state a date, which is no less than five and no more than 15 Business Days after
the date of the Exercise Notice, on which Completion is to take place; and

 

  4.1.4

contain a signature by an authorized officer of the Buyer.

 

4.2

Once given, an Exercise Notice may not be revoked without the written consent of
the Seller.

 

4.3

All dividends and other distributions resolved or declared to be paid or made by
the Company in respect of the Option Shares by reference to a record date which
falls on or before Completion and after the date of exercise of the Option (as
provided in Section 3.2) shall belong to and be payable to the Seller.

 

5

CONSIDERATION

The Consideration payable on exercise of the Option shall be US$1.00 which shall
be satisfied in cash at Completion.

 

6

COMPLETION

 

6.1

Completion shall take place on the date specified in the Exercise Notice or such
later date as the parties may agree in writing, provided that in no event shall
Completion occur prior to (i) the satisfaction in full of the conditions
specified in Section 3.1 hereof, and (ii) the satisfaction and performance of
all of the conditions precedent set forth in Sections 6.1 through 6.6
(inclusive), whereupon the Escrow Agreement shall provide for release of the
Option Shares to Buyer.

 

5



--------------------------------------------------------------------------------

6.2

At Completion, the Buyer shall pay or procure the payment of the Consideration
to the Seller by electronic funds transfer to such bank account of the Seller as
the Seller shall notify to the Buyer in writing.

 

6.3

The Seller shall procure delivery to the Buyer at Completion of:

 

  6.3.1

a share transfer form in respect of the Option Shares duly completed in favour
of the Buyer (or such persons as the Buyer may direct); and

 

  6.3.2

share certificate in respect of the Option Shares.

 

6.4

The Seller shall deliver to the Buyer at Completion:

 

  6.4.1

The original Memorandum and Articles of Association of the Company;

 

  6.4.2

The original minute books and statutory records of the Company;

 

  6.4.3

Resignation letters for all directors and officers of the Company;

 

  6.4.4

Originals or copies of the Company’s accounting records.

 

6.5

Following Completion, each of the parties shall use its reasonable endeavours at
the expense of the Seller (other than in respect of stamp duty or stamp duty
reserve tax) to ensure the registration of the Buyer (or as it directs) as the
holder of the Option Shares.

 

6.6

As a condition precedent to Completion, the Parties shall enter into such
written arrangements as may be reasonably satisfactory to Seller, to ensure that
the Seller will still receive, at such times as may be satisfactory to Seller, a
sum equal to all Management Fees and Marketing Fees (both as defined in the
Management Agreement) arising from time to time prior to or after the date
hereof under the Management Agreement that the Company would have received had
the Option Shares not been sold to the Buyer. The satisfaction of the condition
precedent set forth in this Section 6.6 shall be evidenced by a written
statement, signed by Seller and Buyer, indicating that such written arrangements
satisfactory to Seller have been executed and delivered by Buyer to Seller. If
the Seller and Buyer are unable to agree upon such written arrangements within
one year after delivery of the Exercise Notice by Buyer to Seller, then this
Agreement shall terminate and be without further force or effect and the Option
Shares shall be released by the Escrow Agent to the Seller.

 

6.7

As a condition precedent to Completion, Buyer shall pay to Seller all sums due
and owing (including without limitation fees, expenses and pre-funding
requirements) by Buyer or any of Buyer’s affiliates to Seller or any of Seller’s
affiliates in respect of any agreement between such parties pertaining to the
Vessel, including without limitation the Management Agreement and the
Construction Management Agreement.

 

6



--------------------------------------------------------------------------------

6.8

If within five years after the date hereof (provided that the Drilling Contract
remains in force):

(i) an event of default arising from the act or omission of Valencia occurs
under any agreement, including any loan or credit agreement, security agreement,
ship mortgage, fleet mortgage or other agreement pertaining to the financing of
the Vessel, and it remains uncured for 30 days;

(ii) a default or event of default arising from the act or omission of Valencia
occurs under any agreement between the Builder and the Buyer (or any affiliate
thereof) pertaining to the construction of the Vessel in relation to payment or
which will delay the contractual delivery date of the Vessel, and it remains
uncured for 30 days; or

(iii) demand is made for payment under the Performance Guarantee in respect of a
breach solely caused by Valencia,

then (subject to any financing arrangements that are in place and any
obligations that Buyer has thereunder or provisions that are contained therein
that would prevent the operation of this clause) Buyer shall (A) convey to
Seller the Option Shares, free and clear of all liens, claims and encumbrances,
(B) Buyer shall take such other actions and deliver to Seller such other value
as was conveyed by Seller to Buyer at Completion, so as to put Seller in the
same economic position with respect hereto as Seller had immediately prior to
Completion, as if this Agreement had never existed and the Completion had never
occurred. Seller shall cause the Company prior to Completion, and Buyer shall
cause the Company after completion, to maintain its stock transfer records so as
to reflect the rights and provisions set forth in this Section 6.7, so that any
transferee of the Option Shares shall be subject to the terms and provisions
hereof until the fifth anniversary of the date hereof.

 

7

REORGANISATION

 

7.1

If any Reorganisation takes place after the date of this Agreement but prior to
Completion, all shares, stock and other securities (if any) to which the Seller
(or its nominees) become legally or beneficially entitled as a result of each
such Reorganisation, and which derive (whether directly or indirectly) from the
Option Shares, shall be deemed to be subject to the Option and shall be
transferred to the Buyer (or as the Buyer may direct) in accordance with clause
6.3, provided that nothing in this clause 7 shall be construed as imposing any
obligations on the Seller either to exercise or to refrain from exercising any
rights or powers conferred on it by or deriving from the Option Shares.

 

7.2

References in this Agreement to the Option Shares and the Consideration shall be
construed so as to give full effect to clause 7.1.

 

7



--------------------------------------------------------------------------------

7.3

Concurrently with Completion, the Buyer shall change the name of the Company so
that it no longer uses the word “Vantage” in its name. Seller may, if it so
elects, cause the change of name of the Company immediately prior to Completion
so as to delete the term “Vantage” from the name. Seller and Buyer shall
cooperate as needed to effect the foregoing name change.

 

8

WARRANTIES

 

8.1

The Seller represents and warrants to the Buyer both at the date of this
Agreement and at Completion that:

 

  8.1.1

it has full corporate power and authority to grant the Option on the terms and
conditions of this Agreement;

 

  8.1.2

it is, and will remain during the Option Period, the legal and beneficial owner
of the Option Shares, subject only to the Option; and

 

  8.1.3

the Option Shares represent the entire issued share capital of the Company
issued or agreed to be issued and there is no option or right outstanding in
favour of any third party to subscribe for any share or loan capital of the
Company.

 

9

BUYER’S PROTECTION

 

9.1

Unless and until the Option has terminated pursuant to this Agreement or
Completion has occurred, the Seller shall not, without the prior written consent
of the Buyer:

 

  9.1.1

sell, transfer or otherwise dispose of, or mortgage, charge, pledge or otherwise
encumber its legal or beneficial interest in any of the Option Shares (or any
interest in any of them); or

 

  9.1.2

exercise any votes attaching to the Option Shares in a manner that would
materially and adversely affect Buyer’s rights hereunder.

 

9.2

The Seller shall procure that unless and until the Option has terminated
pursuant to this Agreement or Completion has occurred:

 

  9.2.1

no alteration is made to the Company’s articles of association that would
materially and adversely affect Buyer’s rights hereunder, and no regulations
that are inconsistent with them, are adopted;

 

  9.2.2

the Company does not make any material change to its business except in
connection with effecting Completion; and

 

8



--------------------------------------------------------------------------------

  9.2.3

the Company does not enter into any transaction that is not in the normal and
proper course of conducting its business nor enter into any transaction which is
not on arm’s length terms.

 

10

CONFIDENTIALITY AND ANNOUNCEMENTS

 

10.1

The Seller undertakes to the Buyer, and the Buyer undertakes to the Seller, to
keep confidential the existence of this Agreement and to use the information
only for the purposes contemplated by this Agreement.

 

10.2

Either party may disclose any information that it is otherwise required to keep
confidential under this clause 10:

 

  10.2.1

to such of its professional advisers, consultants and employees or officers as
are reasonably necessary to advise on this Agreement, or to facilitate the
exercise of the Option, provided that the disclosing party procures that the
people to whom the information is disclosed keep it confidential as if they were
that party; or

 

  10.2.2

with the written consent of the other party; or

 

  10.2.3

to the extent that the disclosure is required:

 

  10.2.3.1

by law (including applicable securities law); or

 

  10.2.3.2

by a regulatory body, court, arbitral proceeding, tax authority or securities
exchange,

but shall consult the other party and to take into account any reasonable
requests it may have in relation to the disclosure before making it.

 

10.3

No announcement, circular or other publicity in connection with the subject
matter of this Agreement (other than as permitted by this Agreement) shall be
made prior to Completion by or on behalf of the Seller or the Buyer without the
approval of the other (such approval not to be unreasonably withheld or
delayed).

 

11

FURTHER ASSURANCE

At all times after the date of this Agreement the parties shall, at their own
expense, execute all such documents and do all such acts and things as may
reasonably be required for the purpose of giving full effect to this Agreement.

 

12

ASSIGNMENT

 

12.1

All rights under this Agreement are personal to the parties and may not be
assigned by either party without the prior written consent of the other party.

 

9



--------------------------------------------------------------------------------

13

WHOLE AGREEMENT

 

13.1

This Agreement, and any documents referred to in it, constitute the whole
agreement between the parties and supersede any previous arrangement,
understanding or agreement between them relating to the subject matter they
cover. Each party acknowledges that in entering into this Agreement, it does not
rely on, and shall have no remedy in respect of, any representation of any
person other than as expressly set out in this Agreement.

 

13.2

Nothing in this clause 13 operates to limit or exclude any liability for fraud.

 

14

VARIATION AND WAIVER

 

14.1

All variations of this Agreement shall be in writing and signed by or on behalf
of each party.

 

14.2

Any waiver of any right under this Agreement is only effective if it is in
writing and signed by the waiving or consenting party and it applies only in the
circumstances for which it is given, and shall not prevent the party who has
given the waiver from subsequently relying on the provision it has waived.

 

14.3

Except as expressly stated, no failure to exercise or delay in exercising any
right or remedy provided under this Agreement or by law constitutes a waiver of
such right or remedy or shall prevent any future exercise in whole or in part
thereof.

 

14.4

No single or partial exercise of any right or remedy under this Agreement shall
preclude or restrict the further exercise of any such right or remedy.

 

14.5

Unless specifically provided otherwise, rights arising under this Agreement are
cumulative and do not exclude rights provided by law.

 

15

COSTS

Each party shall bear its own legal, accountancy and other costs, charges and
expenses connected with the negotiation, preparation and implementation of this
Agreement and any other agreement incidental to or referred to in this
Agreement.

 

16

NOTICE

 

16.1

A notice given under this Agreement:

 

  16.1.1

shall be in writing in the English language (or be accompanied by a properly
prepared translation into English);

 

10



--------------------------------------------------------------------------------

  16.1.2

shall be sent for the attention of the person, and to the address or fax number,
given in this clause 16 (or such other address, fax number or person as the
relevant party may notify in writing to the other party); and

 

  16.1.3

shall be:

 

  16.1.3.1

delivered personally; or

 

  16.1.3.2

sent by fax; or

 

  16.1.3.3

sent by internationally recognized commercial delivery service providing for
delivery within three days after sending.

 

16.2

The addresses for service of notice are:

 

  16.2.1

BUYER

Valencia Drilling Corporation

c/o TMT Co Ltd

12th floor

No. 167, Fu Hsin N. Rd

Taipei City,

Taiwan

R.O.C.

with a copy to:

Ince & Co

International House

1 St Katherine’s Way

London E1W 1AY

Fax: +44 20 7481 4968

Ref: WJM/8643

 

  16.2.2

SELLER

Vantage Drilling Company

Box 309, Ugland House,

Grand Cayman,

KY1-1104,

Cayman Islands

Attention: Christopher Celano, General Counsel

Fax: (281) 404 4749

 

11



--------------------------------------------------------------------------------

with a copy to:

Fulbright & Jaworski L.L.P.

1301 McKinney, Suite 5100

Houston, Texas 77010

Attention: Joshua P. Agrons

Fax: (713) 651-5246

 

16.3

A notice is deemed to have been received:

 

  16.3.1

if delivered personally, at the time of delivery; or

 

  16.3.2

in the case of fax, at the time of transmission; or

 

  16.3.3

in the case of delivery by internationally recognized commercial delivery
service, five days from the date sent; or

 

  16.3.4

if deemed receipt under the previous paragraphs of this clause 16.3 is not
within business hours (meaning 9.00 am to 5.30 pm Monday to Friday on a day that
is not a Business Day), when business next starts in the place of receipt.

 

16.4

To prove service, it is sufficient to prove that the notice was transmitted by
fax to the fax number of the party or, in the case of delivery by commercial
delivery service, that the envelope containing the notice was properly addressed
and received by the commercial delivery service.

 

17

SEVERANCE

 

17.1

If any provision of this Agreement (or part of a provision) is found by any
court or administrative body of competent jurisdiction to be invalid,
unenforceable or illegal, the other provisions shall remain in force.

 

17.2

If any invalid, unenforceable or illegal provision would be valid, enforceable
or legal if some part of it were deleted, the provision shall apply with
whatever modification is necessary to give effect to the commercial intention of
the parties.

 

18

THIRD PARTY RIGHTS

No term of this Agreement shall be enforceable by a third party (being any
person other than the parties and their permitted successors and assignees).

 

12



--------------------------------------------------------------------------------

19

COUNTERPARTS

This Agreement may be executed in any number of counterparts, each of which is
an original and which together have the same effect as if each party had signed
the same document.

 

20

LANGUAGE

If this Agreement is translated into any language other than English, the
English language text shall prevail.

 

21

GOVERNING LAW AND JURISDICTION

 

21.1

This Agreement and any disputes or claims arising out of or in connection with
its subject matter or formation (including non-contractual disputes or claims)
are governed by and construed in accordance with the law of England.

 

21.2

The Parties irrevocably agree that the courts of England in London have
exclusive jurisdiction to settle any disputes or other matters whatsoever
arising under or in connection with this Agreement (including a dispute relating
to non-contractual obligations arising in connection with this Agreement) and
any disputes or other such matters arising in connection with the negotiation,
validity or enforceability of this Agreement or any part thereof, and the
Parties accordingly irrevocably and unconditionally submit to the jurisdiction
of such courts.

 

21.3

Each Party irrevocably consents to the service of process relating to any
proceedings before the English courts in connection with this Agreement by
mailing or delivering a copy of the process to its address for the time being
applying under clause 16.

This Agreement has been entered into on the date first set forth above.

 

13



--------------------------------------------------------------------------------

Signed by

    

By:

  

/s/ Hsin Chi Su

for and on behalf of

    

Print Name:

  

Hsin Chi Su

VALENCIA DRILLING

CORPORATION

    

Title: Director

  

Signed by

    

By:

  

/s/ Paul A. Bragg

for and on behalf of

    

Print Name:

  

Paul A. Bragg

VANTAGE DRILLING COMPANY

    

Title:

  

Chairman & Cheif Executive Officer

 

14